DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 10/12/2021.
Claims 1, 4, 8, 12, 15, 19, 20 and 23-25 have been amended, and no claim has been canceled or added.  Currently, claims 1-25 are pending.

Remarks

Amendments to Specification filed 10/12/2021 are accepted and entered.

Replacement sheets of Fig. 1 and Fig. 3 filed on 10/12/2021 are accepted and entered.  Therefore, the previous objection to drawings has been withdrawn.

Amendments to claims 1, 20 and 23-25 are effective to overcome claim objections and 112(b) rejections presented in the previous Office action.  Therefore, the previous claim objections and the previous 112(b) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 10/12/2021, pages 14-16 with respect to independent claim 1 and similarly applied to independent claims 12 and 25 have been fully 

Claims 1-25 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a method/system for processing a plurality of write requests for replicating data between replica databases, which comprises receiving a plurality of write requests to modify one or more pages of a database, generating a plurality of redo records including one redo record for each write request of the plurality of write requests, selecting a subset of the plurality of redo records wherein each redo record of the subset comprises an identical data location identifier; combining the redo records of the subset into a consolidated redo record, and transmitting the consolidated redo record to a target node.
 
The closest prior art of record, Merriman et al. (U.S. Publication No. 2013/0290249) teaches a method/system for managing asynchronous replication in a distributed database system, which comprises assigning primary and secondary roles to nodes in a replica set, processing write operations at the primary node, and replicating write operations to secondary nodes, wherein the primary node replicates operations by generating an operation/transaction log that reflects the operations performed on the primary/master database (see Abstract, Fig. 5 and 

Another close prior art of record, Kim et al. (U.S. Publication No. 2008/0120349) teaches a method/system for reducing a log size, which includes generating a log entry for each update (i.e., write), merging at least one or more log entries for updates of an identical area (i.e., identical location) or neighboring areas into one log record/entry (see Fig. 4A, Fig. 4B, Fig. 5, Fig. 6, [0083]-[0085], [0087] and [0089]).

However, Merriman et al. and/or Kim et al. fail to anticipate or render obvious the recited feature of combining the redo records of the subset into a consolidated redo record, the consolidated redo record comprising: (i) a single instance of the identical data location identifier, and (ii) information of the redo records of the subset, the information including respective contents of the redo records of the subset and excluding individual data location identifier of the redo records of the subset, as similarly presented in independent claims 1, 12 and 25.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-11 and 13-24 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164